DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aepli et al (US 20140179850) in view of Morimoto et al (EP 2100919) necessitated by Amendment.
Aepli discloses a polyamide composition comprising:
A)    30-100% by weight of a polyamide or a polyamide mixture, consisting of 50-100% by weight of at least one amorphous and/or microcrystalline polyamide

C)    0-30% by weight of impact toughness modifier and/or polymers different from (A),
D)    0-25% by weight of a flame retardant, and
E)    0-3% by weight of additives may also be applied (meeting the limitations of claim 9) (see Abstract).
Regarding A), Aepli teaches a mixture of a semicrystalline aliphatic polyamide (A1, see 0052) and amorphous semiaromatic polyamide (A2, see 0065).
In reference to B), Aepli discloses 0-70% by weight of fibrous fillers (B1), in particular glass fibres, and/or particulate fillers (B2) (see 0014).
In particular, Aepli teaches the component (Al) is formed by a system comprising such a polymer as MACM12 and (A2) is simultaneously 10T/6T, 12T/6T, 10T/11 (meeting the limitations of claim 2).
Note that Aepli teaches polyamides A1, containing alicyclic components. They represent class of aliphatic polyamides
Aepli further discloses the component (B2) preferably has an absorption coefficient different from zero for UV, VIS or IR radiation, in particular for laser radiation (see 0091). In particular Aepli discloses iron oxide, iron manganese oxide, metal oxides, in particular spinels, such as copper iron spinel, copper chromium oxide, zinc iron oxide, cobalt chromium oxide, etc, which are known as LDS additives (see 0089).

Regarding D), Aepli teaches the compositions contain 0-25% by weight of flame retardants. They contain 60-100% by weight of a straight-chain or cyclic phosphonate, phosphinic acid salt and/or diphosphinic acid salt (component (Dl). Aluminium ions, calcium ions and zinc ions are preferably used as a metal ion of the phosphinic acid salts or diphosphinic acid salts (meeting the limitations of claim 5), (see 0107).
Aepli does not teach all the components above in one Example.
A genus does not always anticipate a claim to a species within the genus. However, when the species are clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.
Therefore, it would have been obvious to a person of ordinary skills in the art to use all components above in Aepli's composition, since they are clearly listed in the reference.
Aepli does not teach the newly clamed ratio between the polyamides.
Morimoto discloses a polyamide flame retardant composition for materials for electrical components (see 0013).
Morimoto teaches a flame-retardant polyamide resin composition comprising 20% wt. of Polyamide MXD6, 38% of Polyamide 6.6, 5%wt. of Aluminum ethyl/methyl phosphinate, 30% wt. of a glass fiber and 2% wt. of Zinc Borate Antimony Trioxide (see Table at page 18, Example 13, meeting the limitations of claims 6 and 9).
Preferable examples of the flame retardant additive may be exemplified by magnesium hydroxide,
aluminum hydroxide, zinc sulfate, iron oxide, boron oxide, and metal borate (see 0047).

Regarding claims 2 and 3, Morimoto discloses that Polyamide MXD6 and Polyamide 66 can be replaced by polyamide 6T and polyamide 610 (see 0016).

Morimoto teaches that the polyamides above are chosen due to their good moldability and heat resistance (see 0017)
Therefore, it would have been obvious to a person of ordinary skills in the art to use Morimoto’s polyamides since they possess a good moldability and heat resistance.

3. Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann et al (US 20140066560) (cited in IDS) in view of Morimoto et al (EP 2100919), necessitated by Amendment.
Stoppelmann discloses a thermoplastic moulding composition, in particular a polyamide moulding composition, consisting of, by weight:
(A)    20-88% of thermoplastic material;
(B)    10-60%  of fibrous fillers, formed from (B1) 10-60%--glass fibres (meeting the limitations of claim 6),
(C)    2-10% of LDS additive or a mixture of LDS additives;
(D)    0-30% of particulate filler;
(E)    0-2% of further, different additives; the sum of (A)-(E) is 100% by weight.
Regarding A), Stoppelmann discloses that preferred semi-aromatic polyamides include 6T/10T, 11/10T, 12/10T, 10T/1010 (see 0059, meeting the limitations of claim 2) and such aliphatic polyamides as PA46,
PA 612 and PA66 (see 0059, meeting the limitations of claim 3).
Stoppelmann teaches halogen-free flame retardants (see 0315). However, the reference is silent regarding metal phosphinates. In addition reference is silent regarding newly added limitation about ratio between two polyamides. 
Morimoto discloses a polyamide flame retardant composition for materials for electrical components (see 0013).
Morimoto teaches a flame-retardant polyamide resin composition comprising 20% wt. of Polyamide MXD6, 38% of Polyamide 6.6, 5%wt. of Aluminum ethyl/methyl phosphinate, 30% wt. of a glass fiber and 2% wt. of Zinc Borate Antimony Trioxide (see Table at page 18, Example 13, meeting the limitations of claims 6 and 9).
Preferable examples of the flame retardant additive may be exemplified by magnesium hydroxide,
aluminum hydroxide, zinc sulfate, iron oxide, boron oxide, and metal borate (see 0047).
Regarding claims 2 and 3, Morimoto discloses that Polyamide MXD6 and Polyamide 66 can be replaced by polyamide 6T and polyamide 610 (see 0016).

Morimoto teaches that the polyamides above are chosen due to their good moldability and heat resistance (see 0017)
Therefore, it would have been obvious to a person of ordinary skills in the art to use Morimoto’s polyamides since they possess a good moldability and heat resistance.
Regarding flame retardants, Morimoto teaches that the composition above is excellent in flame resistance, mechanical characteristics and electrical characteristics, unlikely to produce a highly-corrosive hydrogen halide gas (see 0010).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Morimoto’s flame retardants (i.e. metal phosphonates) in order to produce a composition with  is  excellent in flame resistance, mechanical characteristics and electrical characteristics, unlikely to produce a highly-corrosive hydrogen halide gas.

Response to Arguments
4.	Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Applicant submits Declaration under 37 CFR 1.132 signed by Frank Van Der Burgt.
The Declaration teaches the following:
1. The presence of Metal Diphosphinate increases elongation at break, impact resistance and especially huge difference in plating thickness (see Table 2 and Table A). 
However, the difference in mechanical properties for inventive and comparative examples is negligible. For instance, elongation at break values for inventive samples EX-I and EX-II are 2.24% and 2.3%, while the ones for comparative examples are within the range of 2.1-2.62%. Considering that the values above  are extremely low (i.e. the samples are very brittle), their difference are most likely within the experimental error.
The data on plating ability is much more convincing. However, the comparison of inventive and comparative examples in just one percentage point (i.e. 5% wt. of a flame retardant) does not commensurate with the scope of the claim 1.  
In addition, Aepli teaches non-halogenated phosphinate flame retardants (see 0107), but the reference lacks metal phosphinate. Thus, the comparison of halogenated vs non-halogenated retardants is irrelevant in reference to Aepli’s disclosure. 

Note that rejection under 35 USC 103 over Yin et al (US 20090030124) is withdrawn in view of Amendment to claim 1. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765